Interim Decision #2388

MATTER OF AH SAN
In' Exclusion Proceedings
A-20968308
Decided by Immigration Judge January 31, 1975
Affirmed (with qualification) by Board May 13, 1975
The applicant for admission is a native and citizen of Western Samoa. She•s the child of a
non citizen national born in American Samoa. She seeks admission as the daughter of an
alien lawfully admitted for permanent residence as the beneficiary of a second preference visa petition filed under section 203(a)(2) of the Immigration and Nationality Act.
Applicant's mother never resided in the United States, having only visited the United
States for three weeks. However, as a national of the United States, she need not have
resided in the United States to have,at least the rights of an alien lawfully admitted for
permanent residence. A national of the United States does not lose.such status unless he
does so by voluntary relinquishnient of Congress changes such status by legislation. The
immigration judge's order admitting the applicant for permanent residence is approved.
EXCLUDABLE:

Act of 1952—Section 212(a)(20) U.S.C. 1182(x)(20))---Immigrant—no

ON BEHALF

SERVICE: RobereT. Griffin, Esquire,
Thal Attorney
Los Angeles, California

valid immigrant visa.

OF

BEFORE THE IMMIGRATION JUDGE
(January 31, 1975)

The applicant herein is a single female alien 14 years of age, a native
and citizen of Western Samoa. The applicant arrived in the United
States on September 3, 1974, at Honolulu, Hawaii and at that time
presented an immigrant visa and a Western Samoan passport. The
immigrant visa which is Exhibit No. 3 in evidence discloses that it was
issued to the applicant on the basis of her having a second preference.
Attached to the visa is a visa petition which was filed by the applicant's
mother in her behalf and which was approved by the district director at
Honolulu, Hawaii On June 23, 1974, granting to the applicant preference
quota status under Section 203(a)(2) of the Immigration and Nationality
Act. The petition discloses that the applicant's mother is a national of
the United States by reason of birth at Malaeloa, American Samoa on
March 8, 1941. The Immigration Service presents the Issue that since
315

Interim Decision #2388
the mother Las not resided in the United States the applicant is not
entitled to a second preference.
The applicant testified that her mother has always resided in American Samoa except for a visit which she made to the United States in
1974, for three weeks, when she stayed at San Francisco, California and
then returned to American Samoa. She testified that this was the only
time that her mother has been in the continental United States. There is
no issue concerning the maintenance of the applicant. Although she is
only 14 years. of age the applicant will be in the custody of Reverend
Allan E. Williams, the father of a cousin of the applicant, and assurances
have been given by Reverend Williams that the applicant will be taken

care of in the United States. The only issue presented is the legal issue
concerning the rights of a national of the United States in 'conferring
preferences on the basis of their being considered to be permanent
residents of the United States. • .
There is little byway of legal authority with respect to the rights of
nationals of the United States. The only case -which has any analogy to
the facts in the instant easels Matter of B—, 6 I. & N. Dec. 555 where
the Board of mmigration Appeals considered the legal rights possessed
by nationals of the -United States with respect to filing petitions .for
relatives. The, Board there stated as follows at page 556 "Section 203(a)(3) provides a preference for children of aliens lawfully admitted for
permanent residence. The term "lawfully admitted for permanent residence" is defined in Section 101(a)(20) as the status of having been

accorded the privilege of residing in the United States as an immigrant.
The petitioner is a national in possession of a United States passport and
thus appears to have been lawfully accorded the privilege of residing
permanently in the United States. She will be regarded as elegible to
file a petition for a preference under Section 203(a)(3) and the visa
petition will be approved for third preference status for the minor
beneficiary." This decision would appear to hold that a national of the
United States may be considered to have the rights of a permanent
resident of the United States. I.would, however,, state this even more
broadly. A national of the United States does not have the rights of a
citizen of the United States. However, as ,a national he is accorded

certain rights and privileges by reason of being a national which should
be at least equal to those of an alien who has been admitted to the
United States. for permanent residence. In fact, the rights will be even

larger than those of an alien who has been admitted for permanent
residence because a national would not have. to comply with the requirements al the definition of a permanent resident as contained in
Section 101(a)(20) of the Immigration and Nationality Act, nor would
any strictures which may be contained in Section 212(a)(20) of the Act
apply. IL is noted that,in the report of the Committee on the Judiciary
316,

Interim Decision #2388
pursuant to Senate Resolution 137, dated April 20, 1950, it was stated at
pages 663 and 664 of the report with respect to natives of Guam and
American Samoa "Most of the native inhabitants of these possessions
are nationals of the United States and as such they are not subject to the
exclusion provisions of our immigration laws." (Report No. 1515).
This is similarly stated in Gordon and Rosenfeld – Immigration Law
and Procedure in Section 2.8(c) "But there are still some persons who

are noncitizen nationals. As such they are not aliens and consequently
have never been subject to the immigration laws. They can enter and
leave the United States at will, in the same manner as citizens." See also
Section 4.5(c) of the same volume.
The decisions of the Board of Immigration Appeals as they have been
rendered with respect to nationals of the United States and particularly
with respect to natives of American Samoa are not too clear insofar as
the issue in the present case is concerned. Those decisions are as
follows: Matter of S—,3 L & N. Dee. 589; Matter of B—,3 I. & N. Dec.
729; Matter of A—,5 I. & N. Dec. 144; Matter of T—,5 I. & N. Dec. 380.
The only recent reported decision by the Board of Immigration Appeals
relating to American Samoa is in Matter of Tuitasi rendered on September 26, 1674. This decision has been scheduled for publication.
As I have stated the published decisions are not too helpful in determining the rights of nationals of the United States. I consider that a
national while he does not have the rights of a citizen of the United
States has at least the rights of a permanent resident of the United
States, and that he has these rights regardless of whether he complies
with the usual requirements relating to permanent residence. In other
words, I do not believe that a national of the United States can ever
forfeit his right to enter the United States or to be considered as a
permanent resident of the United States unless he voluntarily renounces
his allegiance to the United States as a national of the United States. So
long as he retains his status as a national of the United States he should be
considered to have the rights of a lawful p ermanent resident of the United
States. It would, therefore not be necessary that he comply with such
matters as maintaining a residence in the United States or having
intention of returning to the United States or in connection with the filing
of a visa petition that he establish that he is a resident of the United
States. Apparently the theory of the Government is that the preference

prescribed by Section 203(a) of the Immigration and Nationality Act as
also in connection with the status as an immediate relative of the. nited
States under Section 201(b) of the Act was enacted by Congress for the
purpose of combining families and that it is to be used in that fashion.
Actually neither the Act nor the Regulations require that it be established that the beneficiary is accompanying or coming to join a permanent
resident of the United States. I do not believe that that is one of the
317

Interim Deasion #2388
requirements in connection with preferences or immediate relative
status, but even if it were to be taken to be so, I do not consider that it is
applicable where a national of the United States is involved. The national
is residing in a territory of the United States, being American Samoa, and
I see no reason why he should have to establish that he is residing within
the geographical United States for the purpose of conferring preference
upon a child.

will resolve the legal issue in this case in favor of the applicant. The
Immigration Service has, however, requested that because of the importance of the issue involved herein and for the purpose of getting a
specific adjudication of the question that I certify this case to the Board
of Immigration Appeals. I will do so.
ORDER: It is ordered that the applicant be admitted to the United
States for permanent residence.
IT- IS FURTHER ORDERED that this case be certified to the Board
of Immigration Appeals for final decision.

BEFORE THE BOARD
(May 13, 1975)
In a decision dated January 31, 1975, the immigration judge ordered

the alien applicant admitted to the United States for permanent residence, and he certified his decision to us at the request of the Service
because of the importance of the issue involved.
Our review of the record satisfies us that the decision of the immigration judge correctly sets forth the facts and properly applies the pertinent legal principles. We agree with his conclusion that Matter of B—, 6
I. Si N. Dec. 555 (BIA 1955), stands for the proposition that, although a
noncitizen national of the United States does not have the rights of a
citizen, he or she is accorded certain rights and privileges by reason of
being a national which are at least equal to those of an alien who has
been lawfully admitted to the United States for permanent residence.
We also concur in his observation that the rights of a noncitizen national
are greater than those of a lawful permanent resident because a noncitizen national is not subject to the definition of "lawfully admitted for
permanent residence" contained in section 101(a)(20) of the Immigration
and Nationality Act, nor is a national subject to the exclusion and
deportation provisions of the Act. •

We do note; however, that the immigration judge's statement that he
does not believe "that a national of the United States can ever forfeit his
right to enter the United States or to be considered as a permanent
resident of the United States unless he voluntarily relinquishes his
allegiance to the United States as a national of the United States,"
should be qualified with the observation that Congress can undoubtedly
deprive a noneitizen national of his status by legislation without regard
318

Interim Decision #2388
to voluntariness on the noncitizen national's part. Rabang v. Boyd, 353
U.S. 427 (1957); Manlangit v. INS, 488 F.2d 1073 (C.A. 4, 1973).
We shall affirm the decision of the immigration judge with the foregoing qualification.
ORDER: The immigration judge's decision is affirmed.

319

